Exhibit 10.1
 


PURCHASE AND SALE AGREEMENT




Dated December 29, 2011




Effective as of December 1, 2011




by and between


Hall Phoenix Energy, LLC, as Seller,


and


Lucas Energy, Inc., as Buyer


 
 

 
 
 

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (the “Agreement”) is made this 29th day of
December, 2011, to be effective the 1st day of December, 2011, by and between
Hall Phoenix Energy, LLC, a Texas limited liability company, having its
principal address at 6801 Gaylord Parkway, Suite 100, Frisco, TX  75034
(“Seller”) and Lucas Energy, Inc., a Nevada corporation, having its principal
address at 3555 Timmons Lane, Suite 1550, Houston, Texas  77027  and
(“Buyer”).  Buyer and Seller may be referred to herein collectively as the
“Parties” and individually as a “Party.”


RECITALS:


A.           WHEREAS, Seller owns certain interests in and to the oil, gas and
mineral leases and oil, gas and mineral leasehold estates described on Exhibit
“A” attached hereto and made a part hereof for all purposes, together with
related rights, interests and assets, which leases, rights, interests and assets
are located in the Counties of Wilson, Leon and Madison, State of Texas;


B.           WHEREAS, Seller desires to sell, assign and convey all of its
right, title and interest in and to the herein-described oil, gas and mineral
leases, rights, interests and assets subject to the terms and conditions set
forth herein; and


C.           WHEREAS, Buyer desires to purchase the entirety of Seller’s right,
title and interest in and to the herein-described oil, gas and mineral leases,
rights, interests and assets subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of their mutual promises contained herein,
Buyer and Seller agree to the purchase and sale of the working interest in and
to the herein-described oil, gas and mineral leases, rights, interests and
assets described below, in accordance with the following terms and conditions:


AGREEMENT:


1. Purchase and Sale.


a. Property Being Sold.  Subject to the terms and conditions of this Agreement,
Seller agrees to sell and convey, and Buyer agrees to purchase and accept, the
Subject Property for the Purchase Price as hereinafter set forth.  Except as set
forth in Section 1(b) below, the term “Subject Property” shall mean:


(i)  
Leaseholds.  All of Seller’s right, title and interest in and to all oil and gas
leaseholds and working interests, in and to the oil, gas and mineral leases
which are described in Exhibit “A” attached hereto and made a part hereof for
all purposes  (the “Leases”);

 
 
 

--------------------------------------------------------------------------------

 
(ii)  
Units. All of Seller’s right, title and interest in pooled, communitized or
unitized acreage which includes all or any part of any Lease or includes any
Well (the “Units”);


(iii)  
Rights in Production.  All of Seller’s right, title and interest in and to all
reversionary interests, backin interests, overriding royalties, production
payments, net profits interests, mineral and royalty interests in production of
oil, gas or other minerals relating to the Leases;


(iv)  
Wells.  All of Seller’s right, title and interest in and to producing,
non-producing, shut-in oil and gas wells and any and all injection or disposal
wells located on the Leases (the “Wells”);

 
v)  
Contract Rights.  All of Seller’s right, title and interest (if any) in or
derived from any unit agreements, orders and decisions of regulatory authorities
establishing or relating to units, unit operating agreements, drilling units,
spacing units, operating agreements, gas purchase agreements, oil purchase
agreements, gathering agreements, transportation agreements, compression
agreements, processing or treating agreements, seismic agreements, geophysical
agreements, exploration agreements, area of mutual interest agreements and any
other agreements that relate to any of the Leases or Wells to the extent such
contracts are assignable (the “Contracts”);



vi)  
Easements.  All of Seller’s right, title and interest (if any) in and to all
rights-of-way, easements, licenses, and servitudes appurtenant to or used in
connection with the Leases and Wells (the “Easements”);



vii)  
Permits.  All of Seller’s right, title and interest in and to all permits and
licenses of any nature owned, held or operated in connection with operations for
the exploration and production of oil, gas or other minerals (if any) to the
extent the same are used or obtained in connection with any of the Leases,
Contracts, Easements or Wells (the “Permits”);



viii)  
Equipment.  All of Seller’s right, title and interest in and to all personal
property, fixtures, surface equipment, storage tanks, down-hole equipment,
casing, tubing other tubulars, pumps, pumpjacks, compressors, metering
facilities, pipelines, valves, drips, separators, dehydration equipment,
treatment facilities, electrical equipment and any other devises used in
connection with the Leases, Wells, Easements or Permits (the “Equipment”);

 
ix)  
Hydrocarbons.  All oil, gas, casinghead gas, condensate, distillate,  liquid
hydrocarbons, gaseous hydrocarbons and all other products refined or extracted
therefrom, together with all minerals produced in association with these
substances (collectively, the “Hydrocarbons”) in and under and which may be
produced and saved from, or attributable to, the Leases or Wells from and after
the Effective Date attributable to Seller’s interest(s) therein, and all rents,
issues, profits, proceeds, products, revenues and other income from or
attributable thereto attributable to Seller’s interest(s) therein;

 
 
 

--------------------------------------------------------------------------------

 
x)  
Oil in Storage.  The Purchase Price shall include rights to all of Seller’s
quantity of saleable oil in storage located in or on the Subject Property on the
Effective Date; and

 
xi)  
Data.  All papers and records (whether in written or other form) of any kind
presently in or in the future coming into the care, custody, or control of the
Seller relating to the Subject Properties including, but not limited to, the
following (if any):  land records, property title documents and records,
division orders, operations and production-related records and reports, well
information; provided, however, Buyer is not acquiring, and Seller is not
obligated to transfer to Buyer, (A) any proprietary or confidential financial
accounting or tax accounting records of Seller; or (B) any files or records
which are proprietary or confidential to Seller (the “Data”).



b.      Property Not Being Sold.  The term “Subject Property” or, as the context
requires, “Subject Properties,” shall not include any and all accounts
receivable and accounts payable relating to production and activities occurring
on or relating to the Subject Properties for all periods prior to the Effective
Date.


2. Purchase Consideration.  Buyer agrees to pay Seller in consideration for the
acquisition of the Subject Property (the “Purchase Consideration”) an aggregate
of 2,824 restricted shares of its to be designated Series B Convertible
Preferred Stock (the “Series B Convertible Preferred Stock”), which shall have
such rights as set forth on the designation attached as Exhibit “E” hereto,
including no voting rights, no liquidation rights and no redemption rights, but
shall have conversion rights.  The conversion rights shall provide Seller the
right to convert each Series B Convertible Preferred Stock share into 1,000
shares of the Buyer’s common stock, from time to time at the option of Seller,
provided that no conversion will be allowed at any time that the number of
shares to be issued to the Seller, together with any other shares of common
stock beneficially owned by the Seller, would exceed 9.99% of the Buyer’s then
outstanding common stock.  The Parties agree that the Series B Convertible
Preferred Stock shall be valued at an aggregate of $6.354 million dollars (the
“Purchase Price”).

 
a. In connection with the issuance of the Series B Convertible Preferred Stock
of Buyer to Seller as provided above (such shares of Series B Convertible
Preferred Stock, collectively with the shares of the Buyer’s common stock
issuable upon conversion thereof, defined herein as the “Shares”), the Seller
hereby represents, confirms, warrants and acknowledges the following to Buyer,
which representations, warranties, confirmations and acknowledgements shall be
automatically re-confirmed by Seller on the Closing Date:


 
 

--------------------------------------------------------------------------------

 
i) Seller recognizes that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Act” or the “1933 Act”), nor under the
securities laws of any state and, therefore, cannot be resold unless the resale
of the Shares is registered under the 1933 Act or unless an exemption from
registration is available.  Seller may not sell the Shares without registering
them under the 1933 Act and any applicable state securities laws unless
exemptions from such registration requirements are available with respect to any
such sale.  The Buyer is under no obligation to register such Shares under the
1933 Act or under any state “Blue Sky” laws prior to or subsequent to their
issuance;


ii) Seller acknowledges that it is an “accredited investor” as such term is
defined under Rule 501(a) of Regulation D of the Act;


iii) Seller acknowledges that it has, in making Seller’s investment decision in
connection with the Shares received, had an opportunity to review (A) the
Buyer’s Annual Report on Form 10-K for the year ended March 31, 2011; and (B)
the Buyer’s quarterly reports on Form 10-Q for the quarters ended June 30, 2011
and September 30, 2011, each as filed on the SEC’s EDGAR website, including the
audited and unaudited financial statements, description of business, risk
factors, results of operations, certain transactions and related business
disclosures described therein; has read, reviewed, and relied solely on the
documents described in (A) and (B) above (collectively referred to as the
“Disclosure Documents”), and an independent investigation made by Seller and
Seller’s representatives, if any; (C) has, prior to the date of this Agreement,
been given an opportunity to review material contracts and documents of the
Buyer and has had an opportunity to ask questions of and receive answers from
the Buyer’s officers and directors and has no pending questions as of the date
of this Agreement; and (D) is not relying on any oral representation of the
Buyer or any other person, nor any written representation or assurance from the
Buyer other than those contained in the Disclosure Documents or incorporated
therein; in connection with such Seller’s acceptance of the Shares and
investment decision in connection therewith.  The Seller acknowledges that due
to Seller’s receipt of and review of the information described above, Seller
received similar information as would be included in a Registration Statement
filed under the Act;


iv) Seller has such knowledge and experience in financial and business matters
such that Seller is capable of evaluating the merits and risks of an investment
in the Shares and of making an informed investment decision, and does not
require a representative in evaluating the merits and risks of an investment in
the Shares;


 
 

--------------------------------------------------------------------------------

 
v) Seller recognizes that an investment in the Buyer is a speculative venture
and that the total amount of consideration tendered in connection with the
Shares is placed at the risk of the business and may be completely lost.  The
ownership of the Shares as an investment involves special risks;


vi) Seller realizes that the Shares cannot readily be sold as they will be
restricted securities and therefore the Shares must not be accepted unless
Seller has liquid assets sufficient to insure that Seller can provide for
current needs and possible personal contingencies;


vii) Seller confirms and represents that it is able (i) to bear the economic
risk of the Shares, (ii) to hold the Shares for an indefinite period of time,
and (iii) to afford a complete loss of the Shares.  Seller also represents that
it has (i) adequate means of providing for its current needs and possible
personal contingencies, and (ii) has no need for liquidity in the Shares;


viii) All information which Seller has provided to the Buyer concerning Seller's
financial position and knowledge of financial and business matters is correct
and complete as of the date hereof;


ix) Seller has carefully considered and has, to the extent it believes such
discussion necessary, discussed with its professional, legal, tax and financial
advisors, the suitability of an investment in the Shares for its particular tax
and financial situation and its advisers, if such advisors were deemed
necessary, have determined that the Shares are a suitable investment for it;


x) Seller has not become aware of and has not been offered the Shares by any
form of general solicitation or advertising, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to the Seller's knowledge, those individuals that
have attended have been invited by any such or similar means of general
solicitation or advertising;


xi) Seller understands that the Shares are being offered to it in reliance on
specific exemptions from or non-application of the registration requirements of
federal and state securities laws and that the Buyer is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Seller set forth herein in order to determine the
applicability of such exemptions and the suitability of Seller to acquire the
Shares. All information which Seller has provided to the Buyer concerning the
undersigned's financial position and knowledge of financial and business matters
is correct and complete as of the date hereof, and if there should be any
material change in such information prior to acceptance of this Agreement by the
Buyer, Seller will immediately provide the Buyer with such information;


 
 

--------------------------------------------------------------------------------

 
xii) The Buyer is under no obligation to register or seek an exemption under any
federal and/or state securities acts for any sale or transfer of the Shares by
Seller, and Seller is solely responsible for determining the status, in its
hands, of the Shares acquired in connection herewith and the availability, if
required, of exemptions from registration for purposes of sale or transfer of
the Shares;


xiii) No federal or state agency has made any finding or determination as to the
fairness of the Shares for investment or any recommendation or endorsement of
the Shares.  The Shares have not been registered under the 1933 Act or the
securities laws of any State and are being offered and sold in reliance on
exemptions from the registration requirements of the 1933 Act and such state
laws;


xiv) The Seller is acquiring the Shares for its own account for long-term
investment and not with a view toward resale, fractionalization or division, or
distribution thereof, and it does not presently have any reason to anticipate
any change in its circumstances, financial or otherwise, or particular occasion
or event which would necessitate or require its sale or distribution of the
Shares.  No one other than the Seller has any beneficial interest in said
securities.  The Seller is receiving the Shares for its account for the purpose
of investment and not with a view to, or for sale in connection with, any
distribution thereof; and


xv) Seller understands and agrees that a legend has been or will be placed on
any certificate(s) or other document(s) evidencing the Shares in substantially
the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS.”


b. The issuance of the Series B Convertible Preferred Stock and the shares of
the Buyer’s common stock issuable upon conversion thereof (the “Conversion
Shares”) shall in all cases be subject to the approval of this Agreement and the
transactions contemplated herein by the NYSE Amex and the listing of such
Conversion Shares on the NYSE Amex.
 
 
 

--------------------------------------------------------------------------------

 


3. Effective Date and Closing.  Seller’s conveyance of the Subject Property to
Buyer shall be effective as of December 1, 2011, at 7:00 a.m. where the Subject
Properties are located (the “Effective Date”), but title thereof shall be
delivered at the “Closing,” which shall take place on or before December 29,
2011 (the “Closing Date”) unless extended by agreement of the Parties.


4. Representations and Warranties of Seller.  Seller hereby represents and
warrants to Buyer with respect to Seller’s interests in the Subject Property as
of the date hereof and as of the Closing, as follows:


a. Organization and Standing.  Seller is a limited liability company which is
duly organized, validly existing and in good standing under the laws of Texas,
its state of organization, and in such other jurisdictions necessary for the
consummation of this Agreement.  Seller is duly qualified to carry on its
business, and has all requisite power and authority to enter into this
Agreement.


b. Valid Agreement.  Seller has the authority to enter into and perform this
Agreement and to consummate the transaction contemplated by this
Agreement.  This Agreement constitutes the legal, valid and binding Agreement of
Seller.  At the Closing, all instruments required hereunder to be executed and
delivered by Seller shall be duly executed and delivered to Buyer and shall
constitute legal, valid and binding obligations of Seller.  The execution and
delivery by Seller of this Agreement, the consummation of the transactions set
forth herein and the performance by Seller of Seller's obligations hereunder
have been duly and validly authorized and will not violate, conflict with or
result in any violation or breach of any provision of (i) any agreement,
contract, mortgage, lease, license or other instrument to which Seller or the
Subject Property is a party, or by which Seller or the Subject Property is
bound; (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Seller or
Subject Property, or (iii) to the knowledge of Seller, any law, statute, decree,
rule or regulation of any jurisdiction in the United States to which Seller or
the Subject Property is subject.


c. Authorization.  This Agreement has been duly authorized, executed and
delivered by Seller.  All instruments required to be delivered by Seller at the
Closing shall be duly authorized, executed and delivered by Seller.  This
Agreement and all documents executed by Seller in connection with this Agreement
shall constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws from time to
time in effect, as well as general principles of equity.


 
 

--------------------------------------------------------------------------------

 
d. Brokers.  Seller has incurred no obligation or liability, contingent or
otherwise, for broker’s or finder’s fees with respect to this transaction for
which Seller shall have any obligation or liability.
 
e.   Special Warranty Title.    Seller warrants its title to the Leases by,
through and under Seller, but not otherwise.
 
f.  Liens.  On the Closing Date, Seller shall deliver the Subject Property free
and clear of any and all liens, mortgages, deeds of trusts or other encumbrances
created by, through or under Seller, other than any Permitted Encumbrances.
 
g.  Suits, Claims and Compliance.  No suit, action, claim or other proceeding is
now pending or, to Seller's knowledge, threatened before any court, governmental
agency against the Subject Property, and Seller shall promptly notify Buyer of
any such proceeding which arises or is threatened prior to the Closing.  Seller
has complied with, and Seller’s operations in and on the Subject Property, are
and have been in compliance with all applicable laws, statutes, ordinances,
rules and regulations.
 
h.  Access.  To the same extent Seller has such right, at all times prior to the
Closing, Buyer and the employees and agents of Buyer shall have access to the
Subject Property at Buyer's sole risk, cost and expense during normal business
hours and subject to reasonable advanced notice to Seller and the operator of
the Subject Property.
 
i.  Environmental Matters.  To Seller’s knowledge, Seller is not in violation of
any Environmental Laws applicable to the Subject Properties, or any material
limitations, restrictions, conditions, standards, obligations or timetables
contained in any Environmental Laws that would subject Seller, on or after the
Effective Date, to costs, expenses, fines, penalties, fees or other liability in
excess of ten thousand dollars ($10,000).  No notice or action alleging such
violation is pending or, to Seller’s knowledge, threatened against the Subject
Property.
 
j.  No Third Party Options.  There are no agreements, options, or commitments
with, of or to any person to acquire the Subject Property that were created
during Seller’s period of ownership.  To Seller’s knowledge, there are no
agreements, options or commitments with, of or to any person to acquire the
Subject Property that were created prior to Seller’s period of ownership that
would continue to be in effect on or after the Effective Date.
 
k.  Preferential Rights.  The Subject Properties are not subject to any
preferential rights to purchase or rights of first refusal that were created
during Seller’s period of ownership.  To Seller’s knowledge, the Subject
Properties are not subject to any preferential rights to purchase or rights of
first refusal that were created prior to Seller’s period of ownership that would
continue to be in effect on or after the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
l.  Contracts.  Exhibit “C” sets forth each Contract relating to the Subject
Properties which includes, but is not limited to, any and all Operating
Agreements which relate to, or concern, the Subject Properties.  With respect to
each Contract, to the knowledge of Seller, (i) such Contract is in full force
and effect, (ii) there are no material violations or breaches thereof and (iii),
there are no other Contracts relating to the Subject Property other than the
Contracts identified on Exhibit “C” attached hereto and made a part hereof for
all purposes.


m. Disclaimers. THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED
IN SECTION 4 ABOVE ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS
AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE OTHER THAN SELLER’S
SPECIAL WARRANTY OF TITLE TO THE LEASES.  SELLER EXPRESSLY DISCLAIMS ANY AND ALL
OTHER REPRESENTATIONS AND WARRANTIES.  WITHOUT LIMITATION OF THE FOREGOING OR
ANYTHING ELSE IN THIS AGREEMENT, THE LEASES SHALL BE CONVEYED PURSUANT HERETO
WITH SPECIAL WARRANTY OF TITLE AS TO SELLER’S TITLE TO THE SUBJECT PROPERTIES,
BUT WITHOUT ANY WARRANTY OR REPRESENTATION WHETHER EXPRESS OR IMPLIED RELATING
TO, OR CONCERNING, THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, CONFORMITY TO THE MODELS OR SAMPLES OF MATERIALS OR MERCHANTABILITY OF
ANY EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, BUYER SHALL HAVE INSPECTED, OR WAIVED (AND UPON CLOSING SHALL BE DEEMED
TO HAVE WAIVED) ITS RIGHT TO INSPECT, THE PROPERTIES FOR ALL PURPOSES AND
SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE
AND SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS SPECIFICALLY RELATED TO
THE PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS SUBSTANCES, SOLID WASTES,
ASBESTOS AND OTHER MAN MADE FIBERS, OR NATURALLY OCCURRING RADIOACTIVE MATERIALS
(“NORM”).  BUYER IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTIES,
AND EXCEPT AS OTHERWISE PROVIDED HEREIN, BUYER SHALL ACCEPT ALL OF THE SAME IN
THEIR “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS.  ALSO WITHOUT LIMITATION OF
THE FOREGOING, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS,
RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW, HERETOFORE OR HEREAFTER
FURNISHED OR MADE AVAILABLE TO BUYER IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER MATTERS CONTAINED IN ANY MATERIALS FURNISHED OR MADE AVAILABLE TO BUYER BY
SELLER OR BY SELLER'S AGENTS OR REPRESENTATIVES.  ANY AND ALL SUCH DATA,
RECORDS, REPORTS, PROJECTIONS, INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL)
FURNISHED BY SELLER OR OTHERWISE MADE AVAILABLE OR DISCLOSED TO BUYER ARE
PROVIDED TO BUYER AS A CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY
LIABILITY OF OR AGAINST SELLER AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE
AT BUYER'S SOLE RISK TO THE MAXIMUM EXTENT PERMITTED BY LAW.   ANY PROVISION
CONTAINED IN THIS SECTION 4. OR ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, SELLER SHALL WARRANT ITS TITLE TO THE SUBJECT PROPERTIES BY
SPECIAL WARRANTY OF TITLE.


 
 

--------------------------------------------------------------------------------

 
n.           Any representation “to Seller’s knowledge” is limited to matters
within the actual conscious awareness of Don Braun, the President of Seller.


o.           Seller (and upon Closing, Buyer), confirms and acknowledges that
(i) by virtue of its ownership interest in the Leases described in Exhibit “A”,
it is entitled to receive a fractional decimal interest of not less than
Seller’s interests shown on Exhibit “B” without reduction, increase, suspension,
or termination throughout the productive life of each such Subject Property (the
“Net Revenue Interest”), (ii) Seller is obligated to bear (and after Closing
shall obligate Buyer to bear) a fractional decimal interest of not more than
Seller’s interests shown on Exhibit “B” without reduction, increase,
suspensions, or termination throughout the productive life of each such Subject
Property, of the costs and expenses related to the maintenance, development,
drilling, equipping, testing, completing, sidetracking, reworking and operation
of each Subject Property without increase throughout the productive life of each
Subject Property (the “Working Interest”); and (iii) the Subject Properties are
subject to no liens, encumbrances, obligations or defects except those that are
Permitted Encumbrances (defined below).


p.           As used herein, the term “Permitted Encumbrances” shall mean:


i) Lessors’ royalties, overriding royalties, payments out of production, and
other burdens affecting Seller’s Net Revenue Interest if the net cumulative
effect of such burdens does not operate to (i) reduce the Net Revenue Interest
of Seller in any Subject Property to less than the Net Revenue Interest for such
property as set forth on Exhibit “B”, or (ii) increase the Working Interest of
Seller in any such Subject Property to greater than the Working Interest
therefore as set forth herein (unless Seller’s Net Revenue Interest therein is
increased in the same proportion);


ii) Preferential rights to purchase, rights of first refusal and required third
party consents to assignments and similar agreements with respect to which (i)
waivers or consents are obtained from the appropriate parties; or (ii) the
appropriate time for asserting such rights has expired without an exercise of
such rights;
 

 
 
 

--------------------------------------------------------------------------------

 
iii) All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if the same are customarily obtained
subsequent to such sale or conveyance;


iv) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations which do not interfere with or detract
from the operations, value or use of the Subject Properties by Buyer;


v) The terms and conditions of all Leases and contracts, provided the same do
not result in a decrease in the Net Revenue Interest or an increase of the
Working Interest in any of the Subject Properties (unless Seller’s Net Revenue
Interest therein is increased in the same proportion) or that do not interfere
with or detract from the operations, value or use of the Subject Properties by
Buyer;


vi) Rights of reassignment, to the extent any exist as of the date of this
Agreement, upon the surrender or expiration of any Lease;


vii) Liens for taxes or assessments not yet due or not yet delinquent,
and mechanic's or materialmen's liens (or other similar lien), or a lien under
an operating agreement or similar agreement, to the extent the same relates to
expenses incurred which are not yet delinquent;


viii) Liens, if any, to be released at Closing in a form acceptable to Buyer;


ix) Defects or irregularities that have been cured or remedied by the
passage of time, including, without limitation, applicable statutes of
limitation or statutes for prescription;


x) Defects or irregularities in the chain of title consisting of the failure to
recite marital status in documents or omissions of heirship proceedings; and


xi) Conventional rights of reassignment normally actuated by an intent to
abandon or release a lease and requiring notice to the holders of such rights
and any defect or irregularity as would normally be waived by persons engaged in
the oil and gas business when purchasing producing properties.


5. Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as of the date hereof and at the Closing, as follows:


a. Corporate Authority.  Buyer is a corporation organized and in good standing
under the laws of the State of Nevada, is duly qualified and in good standing to
carry on its business in the state where the Subject Property is located and has
all the requisite power and authority to enter into and perform this Agreement,
and in each other jurisdiction in which the failure to qualify would have a
material adverse effect on its properties, prospects or financial condition,
carry out the transactions contemplated under this Agreement, and to own and
operate its properties and assets and to carry on its business as currently
conducted.


 
 

--------------------------------------------------------------------------------

 
b. Valid Agreement.  This Agreement constitutes the legal, valid and binding
Agreement of Buyer.  All corporate actions on the part of Buyer, it officers and
directors necessary for the authorization, execution and delivery of this
Agreement and any agreement or document contemplated hereby and the performance
of all obligations of Buyer hereunder and thereunder have been taken or will be
taken prior to Closing.  At the Closing, all instruments required hereunder to
be executed and delivered by Buyer shall be duly executed and delivered to Buyer
and shall constitute legal, valid and binding obligations of Buyer.  The
execution and delivery by Buyer of this Agreement, the consummation of the
transactions set forth herein and the performance by Buyer of Buyer's
obligations hereunder have been duly and validly authorized by all requisite
corporate action on the part of Buyer and will not conflict with or result in
any violation of any provision of (i) any agreement, contract, mortgage, lease,
license or other instrument to which Buyer is a party or by which Buyer is
bound; (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Buyer, or (iii)
any law, statute, decree, rule or regulation of any jurisdiction in the United
States to which Buyer is subject.


c. Valid Issuance of Preferred and Common Stock.  The Series B Convertible
Preferred Stock that is being issued pursuant to this Agreement, when issued,
sold and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, will be duly and validly issued, fully paid, and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws.  The Buyer’s shares of common stock (the “Common
Stock”) issuable upon conversion of the Series B Convertible Preferred Stock
have been duly and validly reserved for issuance and, upon issuance in
accordance with the terms of the Certificate of Designations of the Series B
Convertible Preferred Stock, will be duly and validly issued, fully paid and
nonassessable and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws.


d. Capitalization.   The authorized capital of Buyer consists, or will consist
immediately prior to the Closing, of:


(i)  Preferred Stock.  10,000,000 shares of Preferred Stock, par value $0.001
per share, of which 2,000 shares have been designated Series A Preferred Stock
and of which 2,000 shares are issued and outstanding, and 3,000 shares have been
designated as Series B Convertible Preferred Stock, of which no shares are
issued and outstanding.


(ii)  Common Stock.  100,000,000 shares of common stock, par value $0.001, of
which 19,556,610 shares are issued and outstanding.


 
 

--------------------------------------------------------------------------------

 
e. Public Filings.  The Disclosure Documents do not contain any untrue statement
of a material fact or omit a material fact required to be stated therein or
necessary to make the statements therein not misleading.  Since September 30,
2011, the Buyer has filed all reports which it would be required to file on Form
8-K with the Securities and Exchange Commission and, except as may be reported
in such Form 8-Ks, has not experienced a material adverse change in its business
or prospects.


f. Governmental Approvals.  Buyer shall obtain all required local, state,
federal governmental and/or agency permissions, approvals, permits, bonds and
consents, as may be required to assume Seller’s obligations and responsibilities
attributable to the Subject Property.  No consent, approval, qualification or
authorization of, or filing with, any local, state, or federal governmental
authority is required on the part of Buyer in connection with Buyer’s valid
execution, delivery or performance of this Agreement, the offer, sale or
issuance of the Series B Convertible Preferred Stock by the Buyer or the
issuance of Common Stock upon conversion of the Series B Convertible Preferred
Stock, except (i) the filing of the Certificate of Designations with the Nevada
Secretary of State, and (ii) such filings and approvals as have been made prior
to Closing (including, but not limited to NYSE Amex approval of the additional
listing of the Conversion Shares), except any notices of sale required to be
filed with the Securities and Exchange Commission under Regulation D of the
Securities Act of 1933, as amended, or such post-closing filings as may be
required under applicable state securities laws, which will be timely filed
within the applicable periods therefor.


g. Independent Evaluation.  Buyer is experienced and knowledgeable in the oil
and gas business.  Buyer has been advised by and has relied solely on its own
expertise and legal, tax, accounting, marketing, land, engineering,
environmental and other professional counsel concerning this transaction, the
Subject Property and value thereof.


h. Brokers.  Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to this transaction for
which Buyer shall have any obligation or liability.


i. Permits.  Buyer has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, the lack of which could materially and adversely affect the business,
properties, prospects or financial condition of the Buyer.  The Buyer is not in
default in any material respect under any of such franchises, permits, licenses
or similar authority.


j. Offering.  Subject in part to the truth and accuracy of the representations
of Seller in Section 2(a), the offer, sale and issuance of the Shares as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Exchange Act of 1933, as amended, and neither the Buyer nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemption.


 
 

--------------------------------------------------------------------------------

 
6. [Intentionally Removed.]


7. [Intentionally Removed.]


8. Covenants.


a. Seller’s Negative Covenants.  Until Closing, Seller shall not do any of the
following with regard to the Subject Property without first obtaining the prior,
written consent of Buyer:


i) Release all or any portion of a Lease, Contract or Easement; provided,
however, that a Lease may expire by its own terms, with no obligation on Seller
to renew or extend the Lease;


ii) Create a lien, security interest or other encumbrance on the Subject
Property other than a Permitted Encumbrance;


iii) Amend a Lease, Contract or Easement or enter into any new contracts which
affect the Subject Property; or


iv) Waive, compromise or settle any claim that would materially affect
ownership, operation or value of any of the Subject Property.


b. Maintain Leases in Effect. Seller will use its commercially reasonable
efforts in the ordinary course of business to take all action necessary to
maintain the Leases in force and effect until the Closing; provided, however,
(i) Seller is not the operator of the Leases and has minimal ability to cause
any action to occur which would affect the Leases, and (ii) that Seller shall
not be required to make capital expenditures to keep the Leases in effect until
Closing.


9. Closing Conditions


a. Seller's Closing Conditions.  The obligation of Seller to consummate the
transactions contemplated hereby is subject, at the option of Seller, to the
satisfaction on or prior to the Closing Date of all of the following conditions:


i) Representations, Warranties and Covenants.  The (A) representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date and (B) covenants and agreements
of Buyer to be performed on or before the Closing Date in accordance with this
Agreement shall have been duly performed in all material respects.


ii) Payment of Purchase Consideration.  Buyer shall have delivered to Seller the
Purchase Consideration in accordance with Section 2.


 
 

--------------------------------------------------------------------------------

 
iii) No Action.  On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Seller or any affiliate) shall be
pending or threatened against Buyer before any governmental authority of
competent jurisdiction seeking to enjoin or restrain the consummation of this
Agreement or recover damages from Seller resulting therefrom.
 
b. Buyer's Closing Conditions.  The obligation of Buyer to consummate the
transactions contemplated hereby is subject, at the option of Buyer, to the
satisfaction on or prior to the Closing Date of all of the following conditions:


i) Representations, Warranties and Covenants.  The (A) representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date and (B) covenants and
agreements of Seller to be performed on or before the Closing Date in accordance
with this Agreement shall have been duly performed in all material respects.


ii) Conveyance.  Seller shall have executed and delivered the Assignment and
Bill of Sale, the form of which is attached as Exhibit “D”, prior to or on the
Closing Date.


iii) No Action.  On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Buyer or any of its affiliates) shall be
pending or threatened against Seller or the Subject Property before any
governmental authority of competent jurisdiction seeking to enjoin or restrain
the consummation of this Agreement or recover damages from Buyer resulting
therefrom.


iv) Casualty or Condemnation.  Buyer shall not have elected to terminate this
Agreement pursuant to Section 12.


v) No Material Adverse Change.  From the date of this Agreement to the Closing
Date, there shall not have been any material adverse change of the Subject
Property equal to five percent (5%) of the value, when taken as a whole.


c. Right to Terminate.  Seller shall have the right to terminate this Agreement,
without liability to Buyer, if the conditions to Closing set forth in Section
9(a) are not satisfied.  Likewise, Buyer shall have the right to terminate this
Agreement, without liability to Seller, if the conditions to Closing set forth
in Section 9(b) are not satisfied.


10.        Closing.  The Closing shall be held at the offices of Buyer or such
other place or method as the Parties shall mutually agree.


a. Execution and Delivery of Documents and Instruments.  The Parties shall
execute, acknowledge and deliver the following:


i) Seller shall execute and deliver to Buyer the Assignment, Conveyance and Bill
of Sale in the form attached hereto as Exhibit “D” that shall expressly contain
a special warranty of title to be given by Seller (the “Assignment”); and
 
 
 

--------------------------------------------------------------------------------

 
ii)           Seller shall execute and deliver to Buyer letters-in-lieu of
transfer orders, and other instruments reflecting Seller’s conveyance of title
to the Subject Property and the production therefrom to Buyer.


b. Delivery of Data.  Seller shall deliver the Data (as defined above) to Buyer
at Closing or within a reasonable time thereafter, due consideration being given
for the time to copy and deliver such Data.  To the extent transferable, the
Seller shall transfer possession of all Data (as located by Seller) to the Buyer
on the Closing Date.


c. Delivery of Possession.  Seller shall deliver exclusive possession of the
Subject Property to Buyer.


d. Recording.  Buyer shall record and file the Assignment and other instruments
at its cost.  Any sales, use or transfer tax relative to such recording shall be
the responsibility of Seller.


11. Post-Closing Covenants.


a. Costs and Revenues After Effective Date.  Except as otherwise provided
herein, Seller shall be responsible for the payment of all costs, liabilities
and expenses incurred in the ownership and operation of the Subject Property
prior to the Effective Date and not yet paid or satisfied.  Except as otherwise
provided herein, Buyer shall be responsible for payment of all costs,
liabilities and expenses incurred in the ownership and operation of the Subject
Property after the Effective Date to the Closing Date.  Such costs, liabilities
and expenses shall include any necessary and reasonable expenses incurred by
Seller in the operation, protection or maintenance of the Subject Property.  All
Hydrocarbons produced from the Subject Property prior to the Effective Date, and
all proceeds from the sale thereof shall be the property of Seller.  All oil
stock balances held in the tanks as of the Effective Date and all Hydrocarbons
produced after the Effective Date shall be the property of Buyer.  Seller shall
remit production proceeds, if any, received by Seller from the sale of
Hydrocarbons belonging to Buyer, less expenses which Buyer is responsible for
paying pursuant to this section, to Buyer promptly upon receipt.  
 
b. Responsibility for Losses.  Notwithstanding anything to the contrary in
Section 11(a), (b) or (c), in no event shall Seller be responsible for paying
any Losses for which Buyer is obligated to indemnify Seller under Section 11(e)
and in no event shall any reduction be made to the Purchase Price for any Losses
for which Buyer is obligated to indemnify Seller under Section 11(e).

 
 

--------------------------------------------------------------------------------

 
c. Additional Payments Received.  After the Closing Date, each Party covenants
and agrees that it will hold and promptly transfer and deliver to the rightful
Party, from time to time as and when received by it, any cash, checks with
appropriate endorsements (using its reasonable efforts not to convert such
checks into cash), or other property that it may receive which properly belongs
to the other Party, and will account to the other Party for all such receipts.


d. Assumption of Obligations.  The Buyer understands and agrees that the Subject
Property is subject to all existing Contracts relating to the Subject
Property.  Except as otherwise provided herein, the Buyer shall assume and be
responsible for any obligations arising from ownership and operation of the
Subject Properties on and after the Effective Date; except as otherwise provided
herein, the Seller shall retain and be responsible for any obligations arising
from ownership or operation of the Subject Properties prior to the Effective
Date.  From and after the Effective Date, Buyer assumes, will be bound by, and
agrees to perform all express and implied covenants and obligations of Seller
relating to the Subject Property, whether arising under (i) the Leases, prior
assignments of the Leases, the Contracts, the Easements, the Permits or any
other contractually-binding arrangements to which the Subject Property (or any
component thereof) may be subject and which will be binding on Buyer and/or the
Subject Property (or any component thereof) after the Closing or (ii) any
applicable laws, ordinances, rules and regulations of any governmental or
quasi-governmental authority having jurisdiction over the Subject
Property.  Buyer also assumes Seller’s proportionate share of the expenses and
costs of plugging and abandoning the Wells and restoration of operation sites,
all in accordance with the applicable laws, regulations and contractual
provisions.  Buyer shall assume the risk of any change in the condition of the
Subject Property from the Effective Date to the Closing.
 
e. Indemnification.
 
(i)          Indemnification by Buyer.  Buyer shall defend, indemnify and save
Seller and, as applicable, its directors, officers, partners, members, employees
and agents harmless from and against any and all claims, liabilities, damages,
losses, assessments, costs and expenses, including reasonable attorneys’ fees
and expenses and costs of suit (collectively, “Losses”) arising out of (A) the
breach of any representation or warranty contained in Section 5 hereof, (B) the
breach of any covenant contained in this Agreement, or (C) the ownership or
operation of the Subject Property after the Effective Date including, without
limitation, the adequate and timely payment of royalties, overriding royalties
and other burdens measured by production, payment of taxes and noncompliance
with any Environmental Laws, or (D) any matter which could constitute or relate
to an Environmental Defect (regardless of cost, on an individual or any other
basis, to remediate) whether the claim is for Losses suffered by Buyer or
regardless of whether the same accrued or otherwise arose before or after the
Closing.


(ii)           Indemnification by Seller.  Seller shall defend, indemnify and
save Buyer and, as applicable, its directors, officers, employees and agents,
harmless from and against any and all Losses arising out of (A) the failure by
Seller to pay any expenses relating to the Subject Property which relate to
periods prior to the Effective Date, (B) the failure by Seller to pay any taxes
relating to the Subject Property or production therefrom which relate in any way
to periods prior to the Effective Date and (C) the adequate and timely payment
of royalties, overriding royalties and other burdens measured by production
relating to periods prior to the Effective Date; provided, however, that the
obligation to indemnify Buyer under subpart (C) hereof shall terminate twelve
(12) months following the Closing Date.


(iii)           THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 11(e) SHALL BE
APPLICABLE WHETHER OR NOT THE CLAIMS, LOSSES, COSTS, EXPENSES, AND DAMAGES IN
QUESTION AROSE SOLELY OR IN PART FROM (A) THE ACTIVE, PASSIVE OR CONCURRENT
NEGLIGENCE, OR OTHER FAULT OF ANY INDEMNIFIED PARTY OR (B) ANY ACTION THAT
SUBJECTS THE INDEMNIFIED PARTY TO CLAIMS PREMISED IN WHOLE OR IN PART IN STRICT
LIABILITY.


(iv)          Definition of Environmental Defect.  As used herein, an
“Environmental Defect” shall mean a condition affecting a Subject Property that
is a violation of Environmental Law and which would cost, on an individual
defect basis, in excess of ten thousand dollars ($10,000) to remediate.


 
 

--------------------------------------------------------------------------------

 
(v)         Definition of Environmental Laws.  As used herein, the term
“Environmental Laws” shall mean any and all federal, state and local statutes,
regulations, rules, orders, ordinances or permits of any governmental authority
pertaining to health, the environment, and wildlife in effect in any and all
jurisdictions in which the Subject Property is located, including without
limitation, the Clean Air Act, as amended, and the Federal Water Pollution
Control Act, as amended, the Oil Pollution Act of 1990 (“OPA90”), as amended,
the Rivers and Harbors Act of 1899, as amended, the Safe Drinking Water Act, as
amended, the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), as amended, the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), as amended, the Resource Conservation and Recovery Act (“RCRA”),
as amended, the Hazardous and Solid Waste Amendments Act of 1984, as amended,
the Toxic Substances Control Act, as amended, the Occupational Safety and Health
Act, as amended (“OSHA”), the Hazardous Materials Transportation Act, as
amended, and the statutes and regulations of the Texas Railroad Commission.
 
12. [Intentionally Removed.]


13.           Shareholder Ratification.  Any provision contained in this
Agreement to the contrary notwithstanding, should the approval by ratification
of the shareholders of either or both of Buyer or Seller be applicable to the
transaction contemplated hereby, the Closing described in Section 3 hereof shall
be deferred until any such ratification shall have occurred.


14.           General Provisions.


a. Further Assurances.  Seller agrees to execute any documents which it has the
authority to execute, whether before or after the Closing, to aid Buyer in
clearing or perfecting title and ownership to the Subject Property and to
facilitate the receipt of the proceeds of the sale of the production therefrom
and attributable thereto.  Buyer shall make any request for execution of such
document in writing and shall provide Seller with a copy of the document.


b. Entire Agreement.  This Agreement together with the Exhibits attached hereto,
shall constitute the complete agreement between the Parties hereto and shall
supersede all prior agreements, whether written or oral, and any representations
or conversations with respect to the Subject Property.


c. Confidentiality.  If the Closing does not occur, Buyer will keep all the
information furnished by Seller to Buyer hereunder, or in contemplation hereof,
strictly confidential including without limit the Purchase Price and other terms
of this Agreement, and will not use any of such information to Buyer's advantage
or in competition with Seller, except to the extent such information (i) was
already in the public domain, not as a result of disclosure by Buyer, (ii) was
already known to Buyer, (iii) is developed by Buyer independently from the
information supplied by Seller, or (iv) is furnished to Buyer by a third party
independently of Buyer's investigation pursuant to the transaction contemplated
by this agreement.


 
 

--------------------------------------------------------------------------------

 
d. Assumption of Plugging and Abandoning Existing Wells.  Buyer understands that
there are numerous wells located on the Leases, and that governmental
authorities, lessors, and the operator(s) of the Leases, may demand/require that
various of those wells be plugged and abandoned, and that the wellsites for such
wells be cleared, cleaned up and returned to as near such wellsites’ surface
condition as is reasonably practicable.  Buyer agrees that it is purchasing the
Subject Property with knowledge of the above-described plugging, abandonment and
surface restoration obligations.


e. Notices.  All communications required or permitted under this Agreement shall
be in writing and may be sent by e-mail and/or facsimile.  Such communication
shall be deemed made when actually received, or if mailed by registered or
certified mail, postage prepaid, addressed as set forth below, shall be deemed
made three (3) days after such mailing.  Faxes and e-mails will be deemed to be
received when reflected in the fax confirmation sheet or by e-mail confirmation
obtained by the sender.  Either Party may, by written notice to the other,
change the address for mailing such notices.



Notices to Seller:                  Hall Phoenix Energy, LLC
6801 Gaylord Parkway, Suite #100
Frisco, Texas  75034
Attn:  Mr. Don Braun
Fax No.  (___) ___-____
E-Mail: ___________________________


Notices to Buyer:                 Lucas Energy, Inc.
3555 Timmons Lane, Suite 1550
Houston, Texas  77027
Attn:  Mr. William A. Sawyer
Fax No.  (713) 337-1510
E-Mail:  wsawyer@lucasenergy.com


f. Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, and their successors and assigns; provided, no
assignment or delegation by either Party shall be made without the express
consent of the other Party and if such consent is granted, no assignment or
delegation shall relieve such Party of any of its obligations hereunder.


g. Law Applicable.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, and for the purposes of any
disputes between the Parties and enforcement of the terms and provisions hereof,
the jurisdiction and venue shall be in a competent court of the State of Texas
or Federal District Court in the State of Texas.


 
 

--------------------------------------------------------------------------------

 
h. Incorporation of Exhibits.  All exhibits and schedules referred to herein are
attached hereto and are made a part hereof by this reference.
 
i. Expiration of Representations and Warranties.  None of the representations
and warranties contained in Sections 4 and 5 or the covenants in Section 8 shall
survive Closing, provided, however, that the representations and warranties
contained in Sections 4(a), (b), (c), (d), (e), and (o); and 5(a), (b), (c), (d)
and (e) shall survive the Closing for a period of two (2) years.  Except as
provided above and for any covenant or agreement which by its terms expressly
terminates as of a specific date, the covenants and agreements of the parties
hereto contained in this Agreement (including, but not limited to those set
forth in Section 2(a)) shall survive the Closing without contractual limitation.

j. Headings.  The headings of the articles and sections of this Agreement are
for guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms and provisions of this Agreement.


k. Attorneys’ Fees.  The prevailing Party in any dispute hereunder shall be
entitled to recover its reasonable attorneys’ fees and costs.


l. Expenses.  All fees, costs and expenses incurred by the Parties in
negotiating this Agreement and in consummating the transactions contemplated by
this Agreement shall be paid by the Party that incurred such fees, costs and
expenses.


m. Amendment and Waiver.  This Agreement may be altered, amended or waived only
by a written agreement executed by the Party to be charged.  No waiver of any
provision of this Agreement shall be construed as a continuing waiver of the
provision.


n. Announcements.  Buyer may, at its sole discretion, publicly disclose the
execution of this Agreement and the transactions contemplated hereby.  If Seller
is required by law to make an announcement concerning this Agreement, the Buyer
shall be provided the opportunity to review and comment upon such announcement
prior to the release of such announcement.


o. Third-Party Beneficiaries.  Unless expressly stated to the contrary, no third
party is intended to have any rights, benefits or remedies under this Agreement.


p. Severance.  If any provision of this Agreement is found to be illegal or
unenforceable, the other terms of this Agreement shall remain in effect and this
Agreement shall be construed as if the illegal or unenforceable provision had
not been included.


q. Counterparts.  This Agreement may be signed in any number of counterparts and
each such counterpart shall be considered any original and an enforceable
agreement.


 
 

--------------------------------------------------------------------------------

 




[THIS SPACE LEFT BLANK INTENTIONALLY]












 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed below
by their duly authorized representatives.




SELLER
 
 
BUYER
   
HALL PHOENIX ENERGY, LLC
LUCAS ENERGY, INC.
 
 
By: /s/ Don Braun                                                    
By: /s/ William A.
Sawyer                                                            
Name:  Don Braun
Name:  William A. Sawyer
Title:     President
Title:  President & CEO
Date:  December 29, 2011                                                       
Date: December 29, 2011                                                     
   

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
LIST OF EXHIBITS




Exhibit                 Description


“A”                      Leases


“B”                      Working Interests and Net Revenue Interests


“C”                      Contracts


“D”                      Form of Assignment, Conveyance and Bill of Sale


“E”                      Series B Convertible Preferred Stock Designation
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

